 

Exhibit 10.49.1

 

SYNPLICITY, INC.

 

OFFICER BONUS PLAN

 

Adopted April 20, 2007, Amended January 18, 2008

 

 

 


1.                                      PURPOSE OF THE PLAN

 

The Synplicity Officer Bonus Plan (the “Plan”) is a bonus program that provides
a pool of cash to be used by Synplicity’s Chief Executive Officer (“CEO”) to
reward certain executives based on his subjective judgment of their contribution
to the success of Synplicity (the “Company”). This Plan is separate from and
unrelated to the Company’s Variable Incentive Pay Plan (“VIPP”) and provides the
CEO more flexibility than the VIPP in rewarding individual contribution.

 


2.                                      DEFINITIONS

 


A)                                     “ADMINISTRATOR” MEANS THE COMPENSATION
COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY.

 


B)                                     “ANNUAL BONUS POOL” MEANS THE AMOUNT OF
CASH AS DETERMINED BY THE ADMINISTRATOR THAT CAN BE DISTRIBUTED AS BONUSES
DURING A PLAN YEAR.

 


C)                                      “CASH BONUS” MEANS A BONUS AMOUNT AN
INDIVIDUAL PARTICIPANT IS ELIGIBLE TO RECEIVE FOR A QUARTERLY PERIOD AS
DETERMINED IN ACCORDANCE WITH SECTION 4 AND THE TERMS OF THE PLAN.

 


D)                                     “NOTICE OF PARTICIPATION” MEANS AN
INDIVIDUALIZED WRITTEN NOTICE OF PARTICIPATION TO ELIGIBLE EMPLOYEES WHO HAVE
BEEN SELECTED BY THE ADMINISTRATOR FOR PARTICIPATION IN THE PLAN.

 


E)                                      “PARTICIPANT” MEANS AN EMPLOYEE WHO IS
SELECTED BY THE ADMINISTRATOR FOR PARTICIPATION IN THE PLAN.

 


F)                                       “QUARTERLY BONUS PAYOUT” MEANS THE
AGGREGATE AMOUNT TO BE PAID OUT RELATED TO THE JUST PRIOR QUARTERLY PERIOD.

 


G)                                     “QUARTERLY BONUS POOL” MEANS AN ANNUAL
BONUS POOL DIVIDED BY FOUR.

 


H)                                     “QUARTERLY PERIOD” MEANS A CALENDAR
QUARTER.

 


I)                                        “PLAN YEAR” MEANS THE FOUR CALENDAR
QUARTERS COMMENCING APRIL 1 OF ANY GIVEN YEAR AND ENDING MARCH 31 OF THE
FOLLOWING YEAR.

 


3.                                      ELIGIBILITY

 

Employees who are named on Exhibit A to this Plan (“Participants”) shall be
eligible to participate in the Plan during a given Plan Year.  A Participant
shall cease to be a Participant in the Plan when he or she ceases to be a
current, active, full-time employee of the Company.  The Administrator shall
have the sole discretion to determine the eligibility of employees and to select
those eligible employees who may participate in the Plan.

 

 

--------------------------------------------------------------------------------


 


4.                                      DETERMINATION AND PAYMENT OF CASH
BONUSES

 


A)                                     DETERMINATION OF QUARTERLY BONUS PAYOUTS.
FOR EACH QUARTERLY PERIOD THROUGHOUT THE PLAN YEAR, THE CEO SHALL DETERMINE THE
QUARTERLY BONUS PAYOUT AVAILABLE FOR (RELATING TO) THE JUST COMPLETED QUARTERLY
PERIOD. SUCH QUARTERLY BONUS PAYOUT SHALL BE BETWEEN 0% AND 100% OF THE
QUARTERLY BONUS POOL, AS DETERMINED AT THE CEO’S COMPLETE DISCRETION.

 


B)                                     DETERMINATION OF A PARTICIPANT’S CASH
BONUS. THE CEO SHALL DETERMINE HOW THE QUARTERLY BONUS PAYOUT FOR THE JUST
COMPLETED QUARTERLY PERIOD SHALL BE ALLOCATED AMONGST PARTICIPANTS. THE DOLLAR
AMOUNT OF THE QUARTERLY BONUS PAYOUT TO BE DISTRIBUTED TO EACH PARTICIPANT FOR
ANY JUST COMPLETED QUARTERLY PERIOD (SUCH INDIVIDUAL’S “CASH BONUS”) SHALL BE AT
THE COMPLETE DISCRETION OF THE CEO, AND CAN BE FROM 0% TO 100% OF THE OVERALL
QUARTERLY BONUS PAYOUT FOR SUCH QUARTERLY PERIOD, PROVIDED THE TOTAL AGGREGATE
AMOUNT OF ALL CASH BONUSES FOR ALL PARTICIPANTS FOR SUCH QUARTERLY PERIOD IS NOT
BE GREATER THAN THE OVERALL QUARTERLY BONUS PAYOUT.

 


C)                                      NOTIFICATION OF ELIGIBILITY AND TIMING
OF PAYMENTS. A PARTICIPANT DETERMINED ELIGIBLE TO RECEIVE A CASH BONUS FOR THE
JUST COMPLETED QUARTERLY PERIOD WILL BE NOTIFIED OF ELIGIBILITY PRIOR TO
PAYMENT, INCLUDING THE AMOUNT OF HIS OR HER INDIVIDUAL CASH BONUS. PAYMENTS OF
CASH BONUSES OCCUR WITHIN SEVENTY-FIVE (75) DAYS AFTER THE COMPLETED QUARTERLY
PERIOD, SUBJECT TO SECTION 4(D). CASH BONUSES ARE PAID TO PARTICIPANTS LESS ALL
GOVERNMENTAL AND OTHER APPLICABLE WITHHOLDING.

 


D)                                     PAYMENTS SUBJECT TO PARTICIPANT’S
EMPLOYMENT THROUGH TIME OF PAYMENT. PAYMENTS OF CASH BONUSES SHALL BE SUBJECT TO
PARTICIPANTS’ CONTINUED EMPLOYMENT WITH THE COMPANY THROUGH THE DATE THAT CASH
BONUSES ARE PAID. ANY PARTICIPANT WHO HAS TERMINATED EMPLOYMENT DUE TO ANY CAUSE
OR NO CAUSE, OR WHO IS OTHERWISE NO LONGER AN ACTIVE, FULL-TIME EMPLOYEE THROUGH
THE TIME OF PAYMENT OF SUCH PARTICIPANT’S CASH BONUS, SHALL NOT BE ENTITLED TO
ANY PORTION OF THE CASH BONUS, REGARDLESS OF ANY NOTICE OF ELIGIBILITY FOR A
CASH BONUS. THE AMOUNT THAT WOULD HAVE OTHERWISE BEEN MADE AVAILABLE TO SUCH
PARTICIPANT FOR THE JUST COMPLETED QUARTERLY PERIOD SHALL BE RE-ALLOCATED BY THE
CEO TO THE OTHER PARTICIPANTS, IF HE CHOOSES, AND AT HIS COMPLETE DISCRETION.

 


5.                                      ADMINISTRATION OF THE PLAN

 

The Plan shall be administered by the Administrator or such person or committee
as is designated by the Company’s Board of Directors.  Subject to the terms of
the Plan, the Administrator shall have the discretionary authority (without
limitation) to construe and interpret the terms of the Plan.  The Administrator
shall select the eligible employees who may participate in the Plan for each
Plan Year (or portion thereof) during the term of the Plan.  The Administrator
shall have the discretionary authority (without limitation) to set the Annual
Cash Bonus Pool available to Participants under the Plan and, subject to the
maximum payout of 100% of the Quarterly Bonus Pool, the CEO shall have the
discretionary authority (without limitation) to determine the actual amounts to
be distributed as Quarterly Bonus Payouts and Cash Bonuses during the term of
the Plan.  The Administrator’s determination with regard to any provision of the
Plan shall be conclusive and binding on all Participants.

 

 

 

2

--------------------------------------------------------------------------------


 


6.                                      MERGER OR ASSET SALE

 

In the event of a material transaction involving the Company, including but not
limited to the merger of the Company with or into another corporation, the sale
of substantially all of the assets of the Company, or the acquisition by the
Company of another corporation or other business entity, the Plan and all
obligations hereunder may be terminated by the Administrator; provided, however,
that such termination shall be conditioned upon the Administrator, after good
faith consultation with the senior management of the Company, providing for a
replacement plan offering benefits or compensation comparable to the benefits or
compensation that otherwise would have been probable to have been earned under
the Plan (as determined in the sole discretion of the Administrator) had such
merger or asset sale not occurred.  Any decision by the Administrator pursuant
to this Section 7 shall be final and binding on all Participants.

 


7.                                      TERM OF PLAN

 

The Plan shall become effective upon April 1, 2007 and shall terminate when
action is taken by the Administrator to terminate the Plan, or earlier as
otherwise provided herein.

 


8.                                      AMENDMENT AND TERMINATION OF THE PLAN

 

Subject to Section 7 hereof, the Administrator shall have the power to amend,
suspend or terminate the Plan at any time.  In taking any such action, however,
the Administrator shall use its good faith efforts to be fair and equitable to
Participants and shall have due regard for the original intent behind
establishment of this Plan.

 


9.                                      LIMITATIONS

 

Neither the Plan nor the transactions authorized under the Plan constitute an
express or implied promise of continued employment for any period whatsoever.

 


10.                               GOVERNING LAW

 

The Plan shall be governed by the laws of the State of California.

 


11.                               FUNDING OF PLAN PAYMENTS

 

Cash Bonuses, if any, to be made hereunder shall be funded out of the general
assets of the Company.

 

 

3

--------------------------------------------------------------------------------


 

 

 

PLAN YEAR:   April 1, 2008 to March 31, 2009

 

 

 

SYNPLICITY, INC.

 

OFFICER BONUS PLAN

 

EXHIBIT A

 

 

 

Participants:

 

·                  John Hanlon

 

·                  Andy Haines

 

·                  Andrew Dauman

 

·                  Ken McElvain

 

 

 

Annual Bonus Pool for Plan Year:

 

$32,000

 

 

--------------------------------------------------------------------------------


 

PLAN YEAR:   April 1, 2008 to March 31, 2009

 

 

 

SYNPLICITY, INC.

 

OFFICER BONUS PLAN

 

NOTICE OF PARTICIPATION

 

 

 

To:  [Name of Participant]

 

Date:

 

The Compensation Committee of the Board of Directors of Synplicity, Inc. (the
“Company”) has designated you as a Participant for the Plan Year commencing
April 1, 2008 and ending March 31, 2009 in the Synplicity Officer Bonus Plan
(the “Plan”), a copy of which is attached hereto.  The terms and conditions of
your participation in the Plan are as set forth in the Plan and herein.

 

You are eligible to receive a Cash Bonus, subject to determination by the CEO of
the applicable amount, each Quarterly Period during the term of the Plan Year.

 

Cash Bonuses are allocated amongst the Participants in the Plan at the complete
discretion of the CEO. The aggregate amount of all Participants’ Cash Bonuses
for a Quarterly Period equals the Quarterly Bonus Payout (which is also
determined by the CEO at his discretion to be between 0 and 100% of the
Quarterly Cash Pool available).

 

You must be an active, continuous full-time employee through the date the Cash
Bonus is paid to receive such Cash Bonus.  Cash Bonuses, if any, will be paid
within seventy-five (75) days after the last day of the Quarterly Period. 
Provided you satisfy the terms of the Plan, including being employed on the date
such Cash Bonuses, if any, for the Quarterly Period are paid under the Plan, you
will receive such Cash Bonus.

 

Please carefully review the terms of the Plan to understand the terms and
conditions of your participation in the Plan. Should you have any questions
regarding this Notice of Participation or the Plan, please do not hesitate to
contact Gary Meyers at 408-215-6011.

 

Date:

 

 

Signature:

 

 

 

--------------------------------------------------------------------------------